
	
		II
		111th CONGRESS
		1st Session
		S. 1718
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the conveyance of certain public
		  land within the boundaries of Camp Williams, Utah, to support the training and
		  readiness of the Utah National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Utah National Guard Readiness
			 Act.
		2.Land conveyance, Camp Williams,
			 Utah
			(a)DefinitionsIn this Act:
				(1)Federal landThe term Federal land means
			 certain land that is—
					(A)comprised of approximately 431
			 acres;
					(B)generally depicted on the map entitled
			 Proposed Camp Williams Land Transfer and dated March 7, 2008;
			 and
					(C)located within the boundaries of the parcel
			 of public land that is—
						(i)withdrawn by the Utah National Guard for
			 the purpose of permitting the Utah National Guard to use the parcel of public
			 land; and
						(ii)known as Camp Williams,
			 Utah.
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Land Management.
				(3)StateThe term State means the State
			 of Utah.
				(b)ConveyanceNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall convey to the State, without
			 consideration, all right, title, and interest of the United States in and to
			 the Federal land.
			(c)Revocation of Executive OrderExecutive Order 1922 of April 24, 1914, as
			 revoked in part pursuant to section 907 of the Camp W.G. Williams Land Exchange
			 Act of 1989 (Public Law 101–628; 104 Stat. 4500),
			 shall be further revoked to the extent that Executive Order 1922 affects the
			 Federal land.
			(d)Reversionary interestSubject to subsection (e), in the deed to
			 the State, the Secretary shall provide that the Federal land shall revert to
			 the Secretary if the Secretary, in consultation with the Secretary of Defense
			 and the Governor of Utah, and after providing for an opportunity for public
			 comment, determines that any portion of the Federal land is—
				(1)sold or attempted to be sold; or
				(2)used for a purpose other than a purpose
			 relating to—
					(A)an activity carried out by the National
			 Guard; or
					(B)national defense.
					(e)Hazardous materialsWith respect to any portion of the Federal
			 land that the Secretary determines to be subject to reversion under subsection
			 (d), if the Secretary determines that the portion of the Federal land contains
			 hazardous materials—
				(1)the State shall pay to the United States an
			 amount equal to the fair market value of the portion of the Federal land;
			 and
				(2)the reversionary interest shall not apply
			 to the portion of the Federal land.
				
